Citation Nr: 0920398	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 
2002.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Muskogee, Oklahoma.
			
In September 2007 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  Since June 16, 2004, the Veteran's degenerative joint 
disease of the lumbar spine has been productive of a moderate 
to moderate-severe functional loss due to pain, weakness, a 
lack of endurance, and fatigue.

2.  Prior to June 16, 2004, the Veteran's degenerative joint 
disease of the lumbar spine was not manifested by a 
lumbosacral strain with muscle spasm on extreme forward 
bending or the loss of lateral spine motion, unilateral, in 
standing position, or by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Since June 16, 2004, the criteria for a 20 percent 
disability rating, but no higher, for the Veteran's 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

2.  Prior to June 16, 2004, the criteria for a rating in 
excess of 10 percent for the Veteran's degenerative joint 
disease of the lumbar spine were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that in August 2003 the Veteran expressed 
his timely disagreement with the July 2003 rating decision 
that granted him service connection for his lumbar spine 
disability.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also important to note that the Veteran failed to 
report to the VA examination ordered by the Board in the 
September 2007 remand.  The record shows that the Veteran was 
first notified in January 2009 that a VA examination was in 
the process of being scheduled.  He was then sent notice of 
an examination scheduled for February 9, 2009.  He failed to 
appear for this examination.  He was then sent notice of his 
failure to attend and was provided the opportunity to 
reschedule the examination at his convenience within 30 days.  
He failed to do so.  Further, he has offered no good cause 
for his failure to attend the examination.  Indeed, in an 
April 2009 brief from his representative, the representative 
merely stated, "[d]ue to reasons beyond the Veteran's 
control, he was unable to report for the scheduled VA 
examination."  This does not constitute good cause for the 
Veteran's failure to appear for the examination.  Pursuant to 
the regulations, examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2009).

The VA examination ordered by the Board in September 2007 was 
scheduled for the purpose of assessing the severity of his 
degenerative joint disease of the lumbar spine.  When a 
Veteran does not appear for a scheduled examination in 
conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record, which the Board will do in this case, as opposed to 
being summarily denied. 38 C.F.R. § 3.655(b) (2009). See also 
Turk v. Peake, 21 Vet. App. 565, 570 (2008).  

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The Veteran's claim was filed in March 2003.  As such, both 
the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating 
schedule, effective September 23, 2002, apply to the 
Veteran's claim.  

	A.  Since June 16, 2004
The Board finds that since June 16, 2004, the medical record 
supports a rating of 20 percent, but no higher, for the 
Veteran's low back disability based on the functional 
impairment attributable to pain caused by the disability.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  At a VA examination of June 16, 
2004, the Veteran was determined to have "moderate to 
moderate-severe functional loss secondary to pain, weakness, 
lack of endurance, and fatigue."  Forward flexion was to 90 
degrees with pain starting at 40 degrees, extension was to 10 
degrees with pain at 10 degrees, bilateral rotation was to 30 
degrees with pain at 30 degrees, and bilateral side bending 
was to 30 degrees with pain at 10 degrees.  The examiner 
found that the Veteran's range of motion was limited by pain, 
fatigue, weakness, and a lack of endurance, but not by 
incoordination.  As such, the assignment of an increased 
rating of 20 percent is appropriate.

A rating in excess of 20 percent, however, is not warranted.  
The Veteran's lumbar spine disability has been rated under 
Diagnostic Code (DC) 5295, the code for lumbosacral strain.  
Under the old version of the regulations, a rating of 40 
percent was warranted only with evidence of a "severe" 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.

As noted above, at the VA examination of June 2004, flexion 
was to 90 degrees, extension was to 10 degrees, rotation was 
30 degrees bilaterally, and side bending was 30 degrees 
bilaterally.  Normal forward flexion of the thoracolumbar 
spine is to 90 degrees, extension is to 30 degrees, left and 
right lateral flexion are to 30 degrees, and left and right 
lateral rotation are to 30 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2009).  Given that the Veteran's range of 
motion was nearly normal at the June 2004 examination, the 
Board cannot find that the Veteran's low back disability can 
be characterized as "severe" under DC 5295.  The medical 
evidence since June 16, 2004 also does not reflect such 
symptomatology as listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion.  Indeed, the June 2004 examiner determined that the 
Goldthwaite sign was negative, and that there was no 
narrowing and no irregularity on forced motion.
The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  X-rays taken in June 2004 revealed no 
such abnormality.  Diagnostic Codes 5286-5289 do not apply to 
the Veteran's claim because there is no evidence of ankylosis 
of any portion of the spine in the record, and it is not 
supported given his current ranges of motion.  Diagnostic 
Code 5290 does not apply because the Veteran's cervical spine 
is not at issue here, and DC 5291 is inapplicable because it 
does not provide for a rating higher than 10 percent.  

Diagnostic code 5292 allows for a rating of 40 percent where 
there is a "severe" limitation of motion of the lumbar 
spine, however, as described above, the Veteran does not have 
this given his ranges of motion.

Diagnostic Code 5293, the code for intervertebral disc 
syndrome allows for a rating in excess of 20 percent but it 
is not raised by the evidence.  While x-rays do show 
degenerative disc disease, the file contains no documentation 
of any incapacitating episode requiring bed rest prescribed 
by a physician and treatment by a physician.  VA defines 
incapacitating episodes as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1).  DC 5293 also contemplates a separate rating for 
neurological symptoms, but the evidence is against such a 
separate rating.  The June 2004 examiner made no neurological 
diagnoses.  The Veteran's deep tendon reflexes appeared 
normal, and straight leg raising signs were negative 
bilaterally.  The Veteran could heel and toe walk normally.  
Accordingly, a separate rating is not warranted for 
neurological abnormalities associated with the Veteran's back 
disability.  

As for the remainder of the old codes, DC 5294 is also not 
raised by the medical evidence.  As such, a rating in excess 
of 20 percent is not justified under the version of the 
regulations effective September 2002.

Under the current version of the regulations, the General 
Rating Formula for Diseases and Injuries of the Spine the 
next higher evaluation applicable to the Veteran's claim is a 
rating of 40 percent.  This rating is justified if the 
evidence shows forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Additionally, a rating of 40 percent is 
possible under the General Rating Formula where there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, the General Rating Formula for Diseases and Injuries 
of the Spine provides for separate ratings for associated 
neurological abnormalities.  

As described above, the Veteran's ranges of motion do not 
support a rating of 40 percent under the current regulations, 
there is no documentation of incapacitating episodes as 
defined for VA purposes, and the Veteran is not entitled to a 
separate rating for neurological symptoms, as above.  

For all of these reasons, a 20 percent rating, but no higher, 
for the Veteran's low back strain is justified since June 16, 
2004.  

	B.  Prior to June 16, 2004
Prior to June 16, 2004, the Board does not find that the 
Veteran is entitled to a rating in excess of 10 percent under 
either version of the rating schedule.  

Taking the former version of the rating schedule first, a 20 
percent evaluation was warranted under DC 5295 where there 
was a muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position.  
This is not the case here.  At a VA examination of June 2003, 
flexion was to 95 degrees, extension was to 35 degrees, left 
and right lateral flexion were to 40 degrees, and left and 
right rotation were to 35 degrees.  This does not support a 
loss of lateral spine motion.  Moreover, no notations 
regarding muscle spasms were made.  As such, a higher rating 
under DC 5295 is not supported by the evidence prior to June 
16, 2004.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 10 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, June 2003 x-rays 
revealed no fractures.  Diagnostic Code 5286 does not apply 
to the Veteran's claim because the Veteran does not have 
ankylosis of the entire spine.  The June 2003 VA examiner 
specifically found there was no ankylosis.  Diagnostic codes 
5287-5288 do not apply because they pertain to portions of 
the spine not currently on appeal.  Diagnostic code 5289 does 
not apply because, again, there is no ankylosis of the 
Veteran's spine.  Diagnostic codes 5290-5291 pertain to 
portions of the spine not currently on appeal.  

Diagnostic code 5292 allows for a 20 percent rating where 
there is a "moderate" limitation of motion of the lumbar 
spine.  As noted above, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral 
rotation are zero to 30 degrees.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Given the Veteran's ranges of motion listed 
above, the Board cannot find a moderate limitation of motion 
of the lumbar spine.

Diagnostic code 5293, the code for intervertebral disc 
syndrome does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic code 5293 additionally allows for separate 
neurological ratings, but the evidence here is against the 
award of a separate rating for any neurological associated 
with the Veteran's back disability.  The June 2003 examiner 
determined that there was normal motor function in the lower 
extremities, and normal sensory functioning.  As such, DC 
5293 also cannot provide the basis for an increased rating.  

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence.  As such, the Veteran is 
not entitled to a rating in excess of 10 percent under the 
old version of the rating schedule prior to June 16, 2004.

Under the current version of the rating criteria, 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, where the combined range of motion 
of 
the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Here, the Veteran's range of motion 
measurements discussed above do not support a higher rating 
under the current version of the rating schedule.  Forward 
flexion was to 95 degrees at the June 2003 examination, and 
the Veteran's combined range of motion was 280 degrees.  As 
described above, there is no evidence of muscle spasm, and 
guarding was not noted.  The current version of the rating 
schedule also allows a rating of 20 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Again, as discussed above, 
there have been no documentations of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician. Additionally, the current regulations allow for 
separate neurological evaluations, but again, the evidence 
does not support this.

For all of these reasons, prior to June 16, 2004, a rating in 
excess of 10 percent is not warranted under either the former 
or the current version of the rating criteria.  In reaching 
this conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  While the June 2003 examiner did find 
some limitation of motion due to pain, the examiner did not 
make any findings as to the exact degree by which the 
Veteran's ranges of motion were limited by pain.  Moreover, 
the examiner specifically determined that the Veteran's 
lumbar spine disability caused him no functional impairment, 
lost time from work, or problems with activities of daily 
living.  Accordingly, the Board finds that the 10 percent 
assigned prior to June 16, 2004 adequately compensates the 
Veteran for the level of impairment caused by his back 
disability.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003, September 2003, October 2007, and April 2008 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The October 2007 and April 2008 letters additionally provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded the opportunity for a personal hearing, and has 
been given VA examinations.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Since June 16, 2004, entitlement to an initial disability 
rating of 20 percent, but no higher, for the Veteran's 
degenerative joint disease of the lumbar spine is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.
Prior to June 16, 2004, an initial increased disability 
rating in excess of 10 percent for the Veteran's degenerative 
joint disease of the lumbar spine is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


